Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of Claims 36-40 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn. The claim have been amended to include a substrate.
Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31,34,35, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stache et al.(USPN 3663579; 5/16/1972). Stache et al. teach bis-[steroid-21]-alkyl-carbonates compounds (column 1 lines 21-54) where R1 can be an open-chain alkylene where the open-chain alkylene can be interrupted by oxygen atoms; R2,X are hydroxyl; R3 is methyl; Y can be F; and Z can be H which suggest the instant compound 1 (R1 is CH2CH2OCH2CH2OCH2CH2O).  Stache et al. teach bis-[steroid-21]-alkyl-carbonates compounds having good anti-inflammatory effect and may be used in veterinary and human therapy in the form of a glaucoma test pouch, suspension, cream, spray or an ointment. Stache et al. teach that the compounds can be administered as a local intra-articular injection. See column 4 lines 30-36, Examples 13 and 21.  Instant compound 1 over other bis-[steroid-21]-alkyl-carbonate compounds suggested in Stache et al., the prior art reference make obvious the instant invention(See Examples 13 and 21). The coating comprises only the compound of formula I; therefore, the instant coating claims are actually claims drawn to the compound. Thus, Stache compounds renders instant coating obvious.

Claims 31,34,35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farbwerke Hoechst(FR 2007815; 01/13/1970  or CH 592687; 11/15/1977). Farbwerke Hoechst teach bis-[steroid-21]-alkyl-carbonates compounds (see abstract) where R1 can be an open-chain alkylene where the open-chain alkylene can be interrupted by oxygen atoms; R2,X are hydroxyl; R3 is methyl; Y can be F; and Z can be H which suggest the instant homolog compound 1 having CH2CH2OCH2CH2OCH2CH2O as opposed to the prior art compound having the linkage CH2CH2OCH2CH2O  or CH2CH2OCH2CH2OCH2CH2OCH2CH2O.  Farbwerke Hoechst teach bis-[steroid-21]-alkyl-carbonates compounds having anti-inflammatory effect(See abstract). Instant compound 1 over other bis-[steroid-21]-alkyl-carbonate homolog compounds differing only by a single CH2CH2O group suggested in Farbwerke Hoechst, the prior art reference makes obvious the instant invention(See Examples 13 and 21). The coating comprises only the compound of formula I; therefore, the instant coating claims are actually claims drawn to the compound. Thus, Hoechst compounds renders instant coating obvious.
Response to Applicant’s Argument on Both 103(a) Rejections
Applicant argues, 
“while Stache et al. describes the compounds disclosed therein as being useful for certain applications, Stache et al. fail to provide any indication that any compound described therein could be used as or processed into a surface coating, much less a surface coating on a substrate suitable for therapeutic implantation.”
“Indeed, in Examples 3 and 7 of the instant specification, compound 1 (of instant claim 35) is described as being suitable for and capable of being drop-coated, dip-coated, spray coated, or electrosprayed into coatings, and such coatings are described 1n the instant specification as being useful as surface coatings on several substrates for various therapeutic applications.”
“The Office fails to provide any reason that the skilled artisan could coat a surface with any compound described in Stache et al. or any instantly claimed compound, let alone any reason why the skilled artisan would be motivated to do so. Additionally, the Office has failed to provide any reason that a skilled artisan would have any reasonable expectation of success of coating a surface with any compound.” 
The Examiner argues that the prior art of record teaches a glaucoma test pouch to be treated by Dexamethasone. The glaucoma test pouch has a surface to be treated; and therefore, the glaucoma test pouch would be considered a substrate capable of being drop-coated, dip-coated, spray coated, or electrosprayed. The Applicant further reiterate, the office has not failed to provide a reason for an artisan in the field to coat a surface with Dexamethasone and any compound within the walls of the cited reference. The maintains and reiterates that the prior art cited in the office action teaches and suggests that glaucoma test pouches(substrates) are treated with Dexamethasone.

Claim Rejections - 35 USC § 103 - New

Claims 31,34,35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamond et al.(WO 2010062562; 06/03/2010). Diamond et al. at Figure 7 and page 54 lines 4-14 teach treating an polymer-base implant with a dimer of Dexamethasone. Diamond et al. does not teach the specific Dexamethasone dimer as claimed. However, since it Diamond et al. do teach treating implants with Dexamethasone dimer, it would have been obvious to try Diamond et al.’s Dexamethasone dimer for treating implants in the instant claims, rendering the instant claims obvious over Diamond et al.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,7,17,18 of U.S. Patent No. 10959954. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are drawn to a substrate comprising only the compound of formula I while UPSN claims are drawn to a compound of formula I . Since the instant claims require no additional ingredient, the Compound 1 in USPN claims renders obvious the instant coating claims only requiring Compound 1. Thus, instant coating claim is actually a claim to the compound 1 meaning that 100% of the instant coating is the Compound of formula 1. 

Claims 31-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,11,12 of U.S. Patent No. 10588862. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are drawn to a substrate comprising only the compound of formula I while UPSN claims are drawn to an article comprising  compound of formula I. The article and coating are equivalent in that an article could be a coating  since both article and coating only comprise the compound of formula I. It is obvious that both article and coating can comprise 100% compound of formula I

Claims 31,35,34,41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28,29,43,44 of copending Application No. 16/966453 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both USANs make claim to an invention comprising instant compound 1. However the USANs claims differ in statutory subject matter, i.e. USAN ‘453 claims are drawn to a method comprising compound 1 in an implantable device(substrate) to treat posterior ocular disorder disease while instant claims are drawn to a substrate comprising compound 1. Thus the claims in USAN ‘453 make obvious the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Response to Applicant’s Position/Indication on ODP Rejections
The USPTO will hold application in abeyance until the application is in an allowable position to determine if a Terminal Disclosure is then necessary.
New ODP Rejections
Claims 31,34,35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37,48-50,52 of copending Application No. 16/966,452. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are drawn to a substrate comprising the compound of formula I while USAN ‘452 claims are drawn to an article comprising  compound of formula I. The article and substrate are equivalent in that an article could be a substrate  since both article and substrate only comprise the compound of formula I. It is obvious that both article and substrate can comprise 100% compound of formula I
Claims 31,34,35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,4-6,10,11 of copending Application No. 17/625,708. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are drawn to a substrate comprising the compound of formula I while USAN ‘708 claims are drawn to  system/article comprising  compound of formula I. The system/article and substrate are equivalent in that the system/article could be a substrate since both system/article and substrate only comprise the compound of formula I. It is obvious that both system/article and substrate can comprise 100% compound of formula I
Claims 31,34,35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of copending Application No. 17629733. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are drawn to a substrate comprising the compound of formula I while USAN ‘733 claims are drawn to an article comprising compound of formula I(See Dexamethasone dimer at page 14 if USAN ‘733. The article and substrate are equivalent in that an article could be a substrate since both article and substrate only comprise the compound of formula I. It is obvious that both article and substrate can comprise 100% compound of formula I
Restriction Status
The Elected group I, claims 28-42, is not allowable. See rejections above. 
Claim Objection
Claims 37-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616